Case 21-00833-5-JNC               Doc 37 Filed 04/13/21 Entered 04/13/21 15:34:00               Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                     F'OR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   NEW BERN DIVISION

 In re:                                                                 CASE NO. 21-00833-5-JNC

 PLATTNUM CORRAL' L.L.C.
                                                                        CHAPTER     11
                  Debtor.

                  NOTICE OF'APPE,ARANCE                          REOUEST FOR NOTICES

          NOW COMES CAREN D. ENLOE of SMITH DEBNAM NARRON DRAKE
 SAINTSING & MYERS, LLP, PO Box                   17 6010,   Raleigh, NC 27619-6010, pursuant to Banlauptcy

 Rule 2002 and 90 1 0 and hereby enters an appearance on behalf of creditor STORE Master Funding

 III, LLC,   and requests that a copy of all notices to creditors and other parties in interest be served

 upon her as attorney for STORE Master Funding III, LLC.


          This the   13th   day   of April,202l


                                                       /s/Caren D. Enloe
                                                       Caren D. Enloe
                                                       NC State Bar No. 17394
                                                       SMITH DEBNAM NARRON DRAKE
                                                       SAINTSING & MYERS, LLP
                                                       P.O. Box 176010
                                                       Raleigh, North Carolina 27 619 -6010
                                                       Telephone: (919) 250-2000
                                                       Facsimile: (919) 250-2100
                                                       cenloe@smithdebnamlaw. com

                                                       Counselfor STORE Master Funding III, LLC
Case 21-00833-5-JNC          Doc 37 Filed 04/13/21 Entered 04/13/21 15:34:00             Page 2 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NEW BERN DIVISION

In re:                                                        CASE NO. 21-00833-5-JNC

PLATINUM CORRAL, L,L,C,
                                                              CHAPTER         11
                 Debtor.

                                    CERTIFICATE OF SERVICE

       I, Caren D. Enloe, of Smith Debnam Narron Drake Saintsting & Myers, LLP, state under
penalty of perjury:

         That I am, and at all times hereinafter-mentioned was, more than eighteen (18) years of age;
and

     That on the 13th day of April, 202I, I served copies of the foregoing NOTICE OF
APPEARANCE AND REQUEST FOR NOTICES upon the following by mailing a copy thereof,
postage prepaid:

         Platinum Colral, L.L.C.
         521 New Bridge St.
         Jacksonville, NC 28 5 40 -5 43 0
         Debtor

         and by electronic mail via CM/ECF   filing to the following:

         Gerald A. Jeutter, Jr.                            Jonathan T. Edwards
         Anna B. Osterhout                                 Christopher K. Coleman
         Smith Anderson, LLP                               Alston & Bird LLP
         PO Box 261 1                                      One Atlantic Center
         Raleigh, NC 27601-2611                            1201 West Peachtree Street
         Counsel for the Debtor                            Atlanta, GA 30309
                                                           Counsel      for   McLane    Foodservice
         John A. Northern                                  Distribution, Inc.
         Northern Blue, LLP
         1414 Raleigh Road, Suite 435                      Jill C. Walters
         Chapel Hill, NC 27517                             Womble Bond Dickinson (US) LLP
         Counsel for Golden Corral Franchising             555 Fayetteville Street, Suite 1100
         Systems, Inc.                                     Raleigh, NC 27601
                                                           Counselfor Pacific Premier Bank
Case 21-00833-5-JNC           Doc 37 Filed 04/13/21 Entered 04/13/21 15:34:00    Page 3 of 3



       Alan Feld                                       Pamela W, McAfee
       Theodore A. Cohen                               Charles N. Anderson, Jr
       Sheppard, Mullin, Richter & Hampton LLP         Ellis & Winters LLP
       333 South Hope Street, 43rd Floor               PO Box 33550
       Los Angeles, CA 9007I                           Raleigh, NC 27636
       Counselfor Pacific Premier Bank                 Counsel for LBC2 Trust



This the   13th   day of April, 202L
                                                   /s/ Caren D. Enloe
                                                   Caren D. Enloe
